Citation Nr: 1606711	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-23 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.  He is a combat Veteran.
This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA psychiatric examination was in June 2013.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has claimed that his condition has worsened significantly, specifically in his June 2014 Form 9 Substantive Appeal.  As a result, a new examination is warranted to determine the current severity of the Veteran's PTSD symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his service-connected PTSD. Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.
 
2. Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his PTSD. The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating PTSD.  A multi-axial diagnosis must be rendered, and a Global Assessment of Functioning (GAF) score must be assigned. The examiner must describe this GAF score in terms of social and occupational impairment.  All opinions must be supported by a complete rationale in a typewritten report.

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records.
 
3.  Any VA opinions obtained as a result of this examination should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




